EXHIBIT 99.1 FOR IMMEDIATE RELEASE WMS REPORTS RECORD FISCAL 2007 FOURTH QUARTER AND FULL YEAR RESULTS - Fourth Quarter EPS Rise 61% to $0.29 on 29% Growth in Revenue to $158 Million - - Fourth Quarter Operating Income Doubles to $26 Million, Primarily Driven by a 630 Basis-Point Improvement in Product Sales Gross Margin to 48% - - WMS Initiates Fiscal 2008 Revenue Guidance of $595-to-$615 Million - Waukegan, Illinois, August 7, 2007 - WMS Industries Inc. (NYSE:WMS), a leader in the design, manufacture and marketing of gaming machines to the global gaming and casino industry, today reported record fiscal 2007 fourth quarter diluted earnings per share of $0.29 and record full year diluted earnings per share of $0.86.All per share and share amounts presented herein, including financial statements, have been adjusted to reflect the Company’s 3-for-2 stock split that was effected June 14, 2007. Fiscal 2007 fourth quarter highlights: · Total revenues grew 29% to a quarterly record $158.0 million · Worldwide new unit shipments rose 35% to a record 7,555 gaming machines · Installed participation base increased 17% to a record 8,276 units at June 30, 2007 · Gross profit margin on product sales rose 630 basis points to 48.5% · Operating margin increased 580 basis points to 16.6% · Net income rose 67% to $16.7 million, or $0.29 per diluted share · Achieved record quarterly cash flow from operations of $50.5 million Fiscal 2007 full year highlights: · Total revenues grew 20% over fiscal 2006 to a record $539.8 million · Product sales gross margin increased to 45.8%, or 340 basis points over fiscal 2006 · Total gross profit margin increased 320 basis points to 56.5% · Operating margin increased 280 basis points to 13.7% · Net income rose 47% to $48.9 million, or $0.86 per diluted share · Cash flow from operations rose 15% to a record $118.9 million “WMS’ record fourth quarter results reflect our continued success in developing and introducing innovative new products, driving a 35% year-over-year improvement in new unit shipments worldwide and a 17% increase in our installed base of participation gaming machines,” said Brian R. Gamache, President and Chief Executive Officer of WMS. -more- WMS Industries Reports Fiscal Fourth Quarter Results, 8/7/2007page 2 Gamache continued, “WMS’ implementation of lean sigma improvement initiatives also continues to benefit our financial results, as we realized significant operating leverage on higher revenues.Reflecting strong unit shipments, growth in gaming operations placements and improved operating efficiencies, diluted EPS of $0.29 were 61% ahead of last year’s fourth quarter results on a 29% increase in revenue.We delivered consistent and solid growth in revenue and earnings throughout fiscal 2007, and the fundamentals of our business remain sound.Our strong marketplace position is a direct reflection of the commitment and dedication of our talented worldwide base of employees, from those who design and develop industry-leading products, to those who sell, produce, ship and install them. “With investments in next-generation technologies, a global organization of development studios and financial resources further strengthened by the record fiscal 2007 results, we established a solid base from which we expect to deliver consistent operating execution in fiscal 2008 and beyond.WMS’ broad and in many cases unique and proprietary product offerings squarely meet the needs of the global gaming industry, while our platform to market these products continues to expand, allowing us to increase our market penetration. “Based on the expected continued demand for our innovative and differentiated product offerings and our expanded distribution capabilities, we expect to generate $595-to-$615 million in total revenues in fiscal 2008, in spite of the challenges of a soft domestic replacement cycle.Importantly, we also expect to realize further improvements in our operating margin which, combined with the anticipated revenue growth, is expected to generate even greater cash flow from operations.” Fourth Quarter and Fiscal 2007 Financial Review Net income increased 67% for the fiscal fourth quarter ended June 30, 2007 to $16.7 million, or $0.29 per diluted share, as total revenues grew 29% to a quarterly record $158.0 million.Operating margin increased 580 basis points to 16.6% in the June 2007 quarter.Net cash generated by operations rose significantly to $50.5 million in the June 2007 quarter compared to $30.3 million in the prior year period. For the fiscal year ended June 30, 2007, a 20% increase in revenue to $539.8 million drove a 37% increase in diluted earnings per share compared with fiscal 2006.Total gross profit margin increased 320 basis points to 56.5% in fiscal 2007 and operating margin increased 280 basis points to 13.7%, reflecting the operating leverage the Company is achieving on increased revenues.Net income for fiscal 2007 was a record $48.9 million, or $0.86 per diluted share, compared with $33.3 million, or $0.63 per diluted share, in fiscal 2006. -more- WMS Industries Reports Fiscal Fourth Quarter Results, 8/7/2007page 3 The following table summarizes the key components related to revenue generation for the three and twelve months ended June 30, 2007 and 2006 (in millions, except unit, per unit and per day data): Three Months Ended June 30, Twelve Months Ended June 30, 2007 2006 2007 2006 Product Sales Revenues New unit sales revenues $ 96.0 $ 69.4 $ 317.0 $ 254.7 Parts, used games, conversions and OEM revenues 14.0 11.8 49.3 47.8 Total product sales revenues $ 110.0 $ 81.2 $ 366.3 $ 302.5 New units sold 7,555 5,609 25,613 21,512 Average sales price per new unit $ 12,696 $ 12,381 $ 12,378 $ 11,840 Gross profit on product sales revenues $ 53.4 $ 34.3 $ 167.7 $ 128.4 Gross margin on product sales revenues 48.5 % 42.2 % 45.8 % 42.4 % Gaming Operations Revenues Participation revenue $ 42.4 $ 37.0 $ 153.6 $ 130.8 Other gaming operations revenue 5.6 4.5 19.9 17.9 Total gaming operations revenues $ 48.0 $ 41.5 $ 173.5 $ 148.7 Installed WAP games at period end 1,507 1,864 1,507 1,864 Installed LAP games at period end 2,333 1,495 2,333 1,495 Installed stand-alone games at period end 4,436 3,726 4,436 3,726 Total installed participation base at period end 8,276 7,085 8,276 7,085 Average participation installed base 7,719 6,685 7,299 6,285 Average revenue per day per participation machine $ 60.49 $ 60.75 $ 57.66 $ 57.04 Installed casino-owned daily fee games at period end 760 794 760 794 Average casino-owned daily fee games installed base 713 786 728 773 Gross profit on gaming operations revenue $ 37.8 $ 29.7 $ 137.3 $ 112.3 Gross margin on gaming operations revenue 78.8 % 71.6 % 79.1 % 75.5 % Total revenues $ 158.0 $ 122.7 $ 539.8 $ 451.2 Total gross profit $ 91.2 $ 64.0 $ 305.0 $ 240.7 Total gross margin 57.7 % 52.2 % 56.5 % 53.3 % Product sales revenues for the June 2007 quarter increased 35%, or $28.8 million, to $110.0 million compared with $81.2 million in the year-ago period.Total new unit shipments grew 35% year over year to a quarterly record 7,555 gaming machines.This strong growth includes a solid contribution from sales of mechanical-reel products, which represented 21% of the total new unit shipments in the June 2007 quarter.North American new unit shipments increased 18% and international new unit shipments, including sales of Orion Gaming products, were nearly double the level of the year–ago quarter.International shipments represented 31% of total new units sold compared with 22% of total new units sold in the June 2006 quarter.The average selling price of -more- WMS Industries Reports Fiscal Fourth Quarter Results, 8/7/2007page 4 new gaming machines rose modestly year over year to a record $12,696 and increased slightly on a quarterly sequential basis, reflecting the benefit of higher list prices partially offset by a slightly lower sales mix of premium-priced products. Other product sales revenues increased $2.2 million over the prior year, as higher conversion kit revenues and parts revenues more than offset lower revenues from used gaming machines.As a result of the high-earnings power of the recently introduced G+® video and 3-reel mechanical multi-line, multi-coin gaming products, WMS shipped more than 2,000 conversion kits in the June 2007 quarter compared to approximately 1,300 conversion kits in the prior-year period.WMS shipped more than 1,000 used gaming machines at higher average prices in the June 2007 quarter compared to approximately 1,600 used gaming machines in the June 2006 quarter. Gaming operations revenues grew 16% in the fiscal fourth quarter to $48.0 million compared with $41.5 million in the year-ago period, primarily reflecting a 15% increase in the average installed base in the June 2007 quarter to 7,719 participation units.The successful March 2007 launch of our innovative TOP GUN™ wide-area progressive (WAP) gaming machine and the more recent introduction of MONOPOLY™ Super Money Grab® wide-area progressive gaming machine, our first Transmissive Reels™ technology product, along with continued growth in the installed base of MONOPOLY Big Event® stand-alone units and Life of Luxury® local-area progressive (LAP) products drove a 621 unit quarterly sequential increase in the installed base to 8,276 participation units as of June 30, 2007.The average revenue per day for participation games grew on a quarterly sequential basis to $60.49 from $55.81 in the March 2007 quarter, and was essentially flat with the $60.75 earned in the June 2006 quarter. “The quarterly sequential growth across all three of our participation categories
